DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The rejection of claims 1 & 16 under 35 USC 101 has been withdrawn per the amendment to the claim.

Response to Arguments
Applicant’s arguments to the 35 USC 102 rejection have been fully considered but they are moot as the claims have been cancelled. See rejection below in regards to the newly listed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 21, 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rankawat (US 20190286153)

Regarding claim 16, Rankawat teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, (Rankawat [0043] “The sensor data pre-processor may use the sensor data 102 representative of one or more images and load the cause one or more computing devices to perform operations comprising: identifying a drive area; generating a line associated with the drive area; receiving sensor data from a sensor of a vehicle; (Rankawat, see fig 2, item B202, [0114] “the sensor data 102 and/or pre-processed sensor data may be received. The sensor data may be captured by one or more sensors of the vehicle 700 and may represent a field(s) of view of the sensor(s), or may otherwise represent one or more aspect of the physical environment”.) identifying, based at least in part on the sensor data, an object; (Rankawat [0172] “Cameras with a field of view that include portions of the environment in front of the vehicle 700 (e.g., front-facing cameras) may be used for surround view, to help identify forward facing paths and obstacles, as well aid in, with the help of one or more controller”.) determining that at least a first portion of the drive area is unavailable for parking the vehicle based at least in part on a representation of the object intersecting with the line; determining that at least a second portion of the drive area is available for parking the vehicle based at least in part on the first portion of the drive area; ; (Rankawat, see fig. 2, item B210, [0118] “includes determining locations within a physical environment corresponding to the sets of points. For example, the point or pixel locations determined from the boundary points 106 may be used to determine corresponding locations within the real-world environment for the boundary dividing drivable free-space from non-drivable space”. See also Rankawat, see fig. 2, item B210, [0118] “includes determining locations within a physical environment corresponding to the sets of points. For example, the point or pixel locations determined from the boundary points 106 may be used to determine corresponding locations within the real-world environment for the boundary dividing drivable free-space from non-drivable space”.)) and causing the vehicle to take an action based at least in part on determining that the second portion of the drive area is available. (Rankawat, see fig. 6, item B610, [0149] “includes executing one or more operations for controlling the vehicle”.)



Regarding claims 31, the claim is directed toward a method that is configured to the non-transitory computer-readable media as claimed in claim 16. The cited portions of Rankawat used in rejection of claim 16 discloses where the non-transitory computer-readable media performs the claimed method as recited in claim 31. Therefore claim 31 is rejected under the same rational as claim 16.


Allowable subject matter

Claims 17-20, 22-30, 32-35 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

	With regards to claim 17, the prior art does not teach or suggest, n addition to the other limitations, further comprising: the one or more non-transitory computer-readable media as recited in claim 16, wherein determining that the at least the first portion of the drive area is unavailable comprises at least: generating the representation of the object; determining a first intersection between 

With regards to claim 18, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the one or more non-transitory computer-readable media as recited in claim 17, wherein determining the first intersection between the line and the representation comprises at least: determining that a first vertex associated with the representation is located on a first side of the line; determining that a second vertex associated with the representation is located on a second side of the line that is opposite the first side of the line; and based at least in part on the first vertex being located in the first side of the line and the second vertex being location in the second side of the line, determining that an edge between the first vertex and the second vertex of the representation intersects with the line at the first intersection.

With regards to claim 19, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the one or more non-transitory computer-readable media as recited in claim 16, the operations further comprising: determining, based at least in part on the first portion of the drive area, that a third portion of the drive area is available; determining one or more first factors associated with the second portion of the drive area; determining one or more second factors associated with the third portion of the drive area; and selecting the second portion of the drive area based at least in part on the one or more first factors and the one or more second factors.

With regards to claim 20, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the one or more non-transitory computer-readable media as recited in 

With regards to claim 22, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the autonomous vehicle as recited in claim 21, wherein determining that the at least the first portion of the drive area is unavailable comprises at least: generating the representation of the object; determining a first intersection between the line and the representation; determining a second intersection between the line and the representation; and determining that the at least the first portion of the drive area corresponds to the line between the first intersection and the second intersection.

With regards to claim 23, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the autonomous vehicle as recited in claim 22, wherein determining the first intersection between the line and the representation comprises at least: determining that a first vertex associated with the representation is located on a first side of the line; determining that a second vertex associated with the representation is located on a second side of the line that is opposite the first 

With regards to claim 24, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the autonomous vehicle as recited in claim 21, the operations further comprising: determining, based at least in part on the first portion of the drive area, that a third portion of the drive area is available; determining one or more first factors associated with the second portion of the drive area; determining one or more second factors associated with the third portion of the drive area; and selecting the second portion of the drive area based at least in part on the one or more first factors and the one or more second factors.

With regards to claim 25, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the autonomous vehicle as recited in claim 24, wherein: the one or more first factors comprise at least one of: a first length associated with the second portion of the drive area; a first width associated with the second portion of the drive area; a first maneuverability of the vehicle associated with parking in the second portion of the drive area; a first distance between the second portion of the drive area and a destination location for the vehicle; or a first speed limit associated with the second portion of the drive area; and the one or more second factors comprise at least one of: a second length associated with the third portion of the drive area; a second width associated with the third portion of the drive area; a second maneuverability of the vehicle associated with parking in the third portion of the drive area; a second distance between the third portion of the drive area and the destination location for the vehicle; or a second speed limit associated with the third portion of the drive area.

With regards to claim 26, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the autonomous vehicle as recited in claim 21, wherein causing the vehicle to take the action comprises causing the vehicle to park within the second portion of the drive area.

With regards to claim 27, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the autonomous vehicle as recited in claim 21, further comprising: determining that a third portion of the drive area is available; determining one or more first factors associated with the second portion of the drive area; and determining one or more second factors associated with the third portion of the drive area, wherein causing the autonomous vehicle to take the action is further based at least in part on the one or more first factors and the one or more second factors.

With regards to claim 28, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the autonomous vehicle as recited in claim 21, the operations further comprising: generating a line reference that represents the drive area; determining a first sample point along the line reference; and determining a second sample point along the line reference; wherein generating the line reference representing the drive area is based at least in part on the first sample point and the second sample point.

With regards to claim 29, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the autonomous vehicle as recited in claim 21, further comprising: determining a length associated with the second portion of the drive area; and Serial No.: 16/587,409-8- Atty Docket No.: Z019-3007USLee& Hayes Atty/Agent: Tyrone A. Taitchdetermining that the 

With regards to claim 30, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the autonomous vehicle as recited in claim 21, further comprising: receiving destination data representing a destination location associated with the vehicle; and identifying the drive area based at least in part on the destination location and map data available to the vehicle.

With regards to claim 32, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the method as recited in claim 31, wherein determining that the at least the first portion of the drive area is unavailable comprises at least: generating the representation of the object; determining a first intersection between the line and the representation; determining a second intersection between the line and the representation; and determining that the at least the first portion of the drive area corresponds to the line between the first intersection and the second intersection.

With regards to claim 33, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the method as recited in claim 32, wherein determining the first intersection between the line and the representation comprises at least: determining that a first vertex associated with the representation is located on a first side of the line; determining that a second vertex associated with the representation is located on a second side of the line that is opposite the first side of the line; and based at least in part on the first vertex being located in the first side of the line and the 

With regards to claim 34, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the method as recited in claim 31, further comprising: determining, based at least in part on the first portion of the drive area, that a third portion of the drive area is available; Serial No.: 16/587,409-10-- Atty Docket No.: Z019-3007USLee& Hayes Atty/Agent: Tyrone A. Taitchdetermining one or more first factors associated with the second portion of the drive area; determining one or more second factors associated with the third portion of the drive area; and selecting the second portion of the drive area based at least in part on the one or more first factors and the one or more second factors.

With regards to claim 35, the prior art does not teach or suggest, in addition to the other limitations, further comprising: the method as recited in claim 34, wherein: the one or more first factors comprise at least one of: a first length associated with the second portion of the drive area; a first width associated with the second portion of the drive area; a first maneuverability of the vehicle associated with parking in the second portion of the drive area; a first distance between the second portion of the drive area and a destination location for the vehicle; or a first speed limit associated with the second portion of the drive area; and the one or more second factors comprise at least one of: a second length associated with the third portion of the drive area; a second width associated with the third portion of the drive area; a second maneuverability of the vehicle associated with parking in the third portion of the drive area; a second distance between the third portion of the drive area and the destination location for the vehicle; or Serial No.: 16/587,409-11- Atty Docket No.: Z019-3007USLee& Hayes Atty/Agent: Tyrone A. Taitcha second speed limit associated with the third portion of the drive area.

Prior Art
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B